Exhibit23 Consent of Independent Registered Public Accounting Firm The Board of Directors J. Alexander’s Corporation: We consent to the incorporation by reference in the registration statements (Nos. 333-40556, 333-91431, 333-49393, 333-124097, 33-77476, 33-39870, 2-78139 and 333-143062) on Form S-8 of J. Alexander’s Corporation of our report dated April 5, 2010, with respect to the consolidated balance sheets of J. Alexander’s Corporation and subsidiaries as of January3, 2010 and December 28, 2008, and the related consolidated statements of operations, stockholders’ equity and cash flows for each of the years in the three fiscal year period ended January3, 2010, which report appears in the January3, 2010 annual report on Form 10-K of J. Alexander’s Corporation. /s/ KPMG LLP Nashville, Tennessee April 5, 2010
